Citation Nr: 1040385	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased initial evaluation for a total 
right knee replacement, formerly right knee degenerative 
arthritis, rated at 10 percent disabling from February 8, 2006, 
to April 2, 2007, and at 30 percent disabling from June 1, 2008, 
forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim for further development in October 
2008.  The development requested has been completed, as discussed 
below, and the claim is now appropriate for appellate review.


FINDINGS OF FACT

1.  An audiological examination conducted in May 2006 revealed 
puretone averages of 36 and 58 for the right and left ears, 
respectively, with speech recognition at 96 percent for both 
ears.

2.  An audiological examination conducted in December 2008 
revealed puretone averages of 39 and 59 for the right and left 
ears, respectively, with speech recognition at 100 percent for 
the right ear and 96 percent for the left ear.

3.  In a November 2008 statement, prior to the promulgation of a 
decision in the appeal, the Veteran indicated that he wished to 
withdraw his claim of entitlement to an increased initial 
evaluation for a total right knee replacement, formerly right 
knee degenerative arthritis, rated at 10 percent disabling from 
February 8, 2006, to April 2, 2007, and at 30 percent disabling 
from June 1, 2008, forward.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met with regard 
to the issue of entitlement to an increased initial evaluation 
for a total right knee replacement, formerly right knee 
degenerative arthritis, rated at 10 percent disabling from 
February 8, 2006, to April 2, 2007, and at 30 percent disabling 
from June 1, 2008, forward.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran was 
provided a VA examination in May 2006. 

As mentioned above, the Board remanded the claim for further 
development in October 2008.  Specifically, the Board stated that 
a new VA examination was necessary as the Veteran contended that 
his hearing loss disability had worsened since the most recent 
examination.  Subsequently, a VA examination was conducted in 
December 2008 that included a complete audiological evaluation.  
Thus, it appears that all development requested by this Board in 
its October 2008 remand has been completed to the extent 
possible, and no additional development is required.   

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria for 
evaluating hearing impairment using pure tone threshold averages 
and speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 C.F.R. 
§ 4.85, and there is no room for subjective interpretation.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The rows in 
Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000, 
3000, and 4000 Hz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hearing Loss

Service connection for bilateral hearing loss was granted in the 
May 2006 rating decision that is the subject of this appeal.  The 
Veteran was awarded a 0 percent (non-compensable) disability 
rating effective from February 8, 2006, the date his claim for 
service connection was received.

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a compensable rating 
for bilateral hearing loss is warranted.

The Veteran was afforded a VA examination in May 2006.  An 
audiogram revealed the following puretone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
65
70
LEFT
30
30
40
80
80

On the basis of the findings shown above, the Veteran's puretone 
averages for the right and left ear were 36 and 58 decibels, 
respectively.  Speech discrimination was 96 percent for both 
ears.  None of the results from this test fell into one of the 
exceptional patterns in the regulations.  Application of Table VI 
results in an assignment of Roman Numeral I for the right ear and 
Roman Numeral II for the left ear.  Subsequent application of 
Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of 
that examination do not warrant entitlement to a compensable 
rating. 

Next, the Veteran underwent a November 2006 audiological 
examination by private audiologist, J.A.C.  Unfortunately, the 
puretone thresholds observed during this examination were 
recorded in graph form and were not interpreted.  Accordingly, 
the data is not in a format compatible with VA rating guidelines.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board 
is unable to calculate a percent evaluation for hearing loss 
based upon these examination results.  

An audiogram conducted at the December 2008 VA examination 
revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
65
70
LEFT
30
30
50
80
75

On the basis of the findings shown above, the Veteran's puretone 
averages for the right and left ear were 39 and 59 decibels, 
respectively.  Speech discrimination was 100 percent in the right 
ear and 96 percent in the left ear.  None of the results from 
this test fell into one of the exceptional patterns in the 
regulations.  Application of Table VI results in an assignment of 
Roman Numeral I for the right ear and Roman Numeral II for the 
left ear.  Subsequent application of Table VII results in a "0" 
percent or non-compensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, the results of that examination do not warrant 
entitlement to a compensable rating.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable rating for bilateral 
hearing loss, as the criteria for a compensable rating have not 
been met for the rating period on appeal.  The Board has 
considered the Veteran's August 2010 Informal Hearing 
Presentation in which his representative states that, despite the 
audiological testing results, the Veteran believes he is entitled 
to a compensable evaluation for his hearing loss disability.  He 
is competent to report that which he can experience or observe, 
and there is no reason shown to doubt his credibility in this 
regard.  However, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his bilateral hearing loss disability, 
including clinical evaluation of his auditory thresholds, as they 
relate to the criteria in the Rating Schedule.  Thus, his views 
are outweighed by the opinions provided by the medical 
professionals who discussed the Veteran's hearing loss disability 
and provided the relevant clinical testing to rate the claim.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, the Veteran's test results do not warrant a compensable 
rating. 

The Board has considered whether this case warrants referral to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The Court 
of Appeals for Veterans Claims has held that audiologists' 
reports as to the effects of hearing loss on occupational 
functioning and daily activities can support consideration of an 
extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).   Here, however, the evidence does not reflect 
that the disability at issue has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  See also Thun v. Peake, 22 
Vet. App. 111, 115 (2008), in which the Court held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Hence, referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

2.  Right Knee

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal on the issue 
of entitlement to an increased initial evaluation for a total 
right knee replacement, formerly right knee degenerative 
arthritis, rated at 10 percent disabling from February 8, 2006, 
to April 2, 2007, and at 30 percent disabling from June 1, 2008, 
forward, in a November 2008 statement, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to that issue, and it must be dismissed.


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.

A claim of entitlement to an increased initial evaluation for a 
total right knee replacement, formerly right knee degenerative 
arthritis, rated at 10 percent disabling from February 8, 2006, 
to April 2, 2007, and at 30 percent disabling from June 1, 2008, 
forward, is dismissed.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


